Exhibit 10.3

 
SETTLEMENT AGREEMENT AND RELEASE
 




 
This Settlement Agreement and Release (“Agreement”) is entered into by and
between Live Current Media Inc. and its subsidiaries (collectively, “Company”),
on the one hand, and Harjeet Taggar, an individual (“Mr. Taggar”), on the other
hand.
 
Recitals
 
1.
Mr. Taggar was employed by the Company as Project Manager for the web site
“Cricket.com” and related business initiatives (collectively, the “Cricket
Business”).

 
2.
On August 25, 2009, the Company entered an agreement to sell its Cricket
Business to a third party, which resulted in the elimination of Mr. Taggar’s
position and the termination of his employment without cause under the terms of
his March 25, 2008 employment agreement (the “Employment Agreement”) with the
Company.  Mr. Taggar’s termination is effective August 31, 2009 (the
“Termination Date”).

 
3.
The Company owes Mr. Taggar consideration in the form of $167,112.00 cash (the
“Cash Consideration”) and future distributions of 91,912 shares of common stock
of the Company (the “Distribution Shares”), pursuant to the terms of the
Agreement and Plan of Merger (the “Merger Agreement”), dated March 25, 2008, by
and among the Company, Communicate.com Delaware, Inc., a Delaware corporation
and a wholly-owned subsidiary of the Company (the “Merger Subsidiary”), Entity,
Inc., a Delaware corporation (“Entity”), Harjeet Taggar, Kulveer Taggar and
Patrick Collison, the founding members of Entity (each a “Founder” and
collectively, the “Founders”) and Harjeet Taggar as representative of the
shareholders of Entity.

 
4.
Under the terms of Mr. Taggar’s Employment Agreement, Mr. Taggar remains
entitled to the Distribution Shares if his employment is terminated without
cause.

 
5.
Because Mr. Taggar’s position has been eliminated and his employment terminated,
the Company and Mr. Taggar desire to settle and resolve all possible disputes
between them relating to the Merger Agreement, the Employment Agreement, Mr.
Taggar’s employment with the Company and Mr. Taggar’s termination, on the terms
set forth herein.

 
NOW THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions contained herein, the Company and Mr. Taggar agree as follows:
 
Terms and Conditions
 
1.
In consideration of Mr. Taggar’s execution of this Agreement, the Company agrees
to pay Mr. Taggar severance in the lump sum amount of $30,000.00.  The severance
payment shall be subject to the Company’s normal payroll practices and shall be
made on the next regular company payday following the Termination Date.

 
2.
As further consideration of the Company’s and Mr. Taggar’s execution of this
Agreement, Mr. Taggar agrees to compromise the amounts of cash and stock due to
him under the Merger Agreement and the Company agrees to pay Taggar a total of
$150,400.80 in full and final settlement of all cash and stock consideration
owed to Mr. Taggar under the Merger Agreement, as follows:

 

 
1

--------------------------------------------------------------------------------

 



 
 
a.
The Company shall pay Mr. Taggar $37,600.20 (representing 25%) with 7 business
days of execution of this Agreement;

 
 
b.
The balance of $112,800.60 shall be paid in full on October 1, 2009; if the
entire balance is not paid in full by October 1, 2009, any unpaid balance shall
accrue simple interest at the rate of 10% per annum until paid in full;;

 
 
c.
Mr. Taggar agrees to waive, and hereby waives, any and all right and entitlement
to the Distribution Shares owed under the Merger Agreement.

 
3.
Mr. Taggar acknowledges that he is not entitled to any other compensation,
benefit, or payment from the Company whether under the Merger Agreement,
pursuant to his employment, or otherwise, other than that expressly set forth in
this Agreement.  Mr. Taggar further agrees that the amounts paid under this
Agreement, including the severance payment, may be applied as a set-off against
any later claim that he may make.

 
4.
Mr. Taggar acknowledges that he has not relied upon the Company or its legal
counsel or accountants for any advice in connection with the tax treatment of
this payment.  Mr. Taggar agrees to indemnify and hold the Company harmless from
any and all claims or liability, including costs and legal fees, incurred as a
result of Mr. Taggar’s tax treatment of this payment.

 
5.
On or before August 31, 2009, Mr. Taggar will return all company property to the
Company, including but not limited to the Company’s laptop computer used by Mr.
Taggar.  Mr. Taggar and the Company understand and agree that the term “company
property” will be given its broadest meaning and will include, without
limitation, all company equipment, access codes, documents and electronic files.

 
6.
Mr. Taggar acknowledges that the Company’s business and future success depends
on preservation of its trade secrets and other confidential, proprietary
information concerning the Company, its affiliates, suppliers, and customers
(“Secrets”).  Proprietary information means information, ideas and materials of
or about the Company or its affiliates, employees, customers, or others with
whom the Company conducts business.  These Secrets include, without limitation:
marketing policies and practices; supplier identity and costs; contract renewal
dates; employee lists and compensation; and other such business
information.  Mr. Taggar warrants and agrees that he will keep these Secrets
confidential and will not use or disclose them for any reason, unless required
to do so by law.  Nothing in this provision shall limit the right and obligation
of Mr. Taggar to provide truthful information when the law so requires.

 
7.
The parties agree that this Agreement imposes the duty of good faith on all
parties, that this Agreement sets forth completely the terms of the parties’
agreement and understanding, that this Agreement supersedes any and all prior
agreements or understandings, both oral and written, and that this Agreement
cannot be modified without the express written consent of the parties hereto.

 
8.
General Release.  Mr. Taggar, on behalf of himself, his heirs, executors,
administrators, and assigns, does hereby waive and release the Company, its
parents, affiliates, subsidiaries, or related entities, its successors and
assigns, and each of their present and former directors, officers, employees,
agents and attorneys, both individually and in their representative capacities,
from any and all claims (including any claim to legal fees, long term disability
and any other payment under the Merger Agreement, the Employment Agreement, or
any statute, code or otherwise), damages, causes of action, or disputes of any
kind or nature, whether presently known or unknown.  This release is
comprehensive and includes all claims (including claims under the Merger
Agreement, the Employment Agreement, or Employment Standards, Human Rights, or
Workplace Safety legislation), damages, causes of action, or disputes based upon
acts or omissions occurring or which could be alleged to have occurred prior to
the date of this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

9.
Mr. Taggar warrants and affirms that he has not sold, transferred, or otherwise
assigned all or any of his interest in any of his claims or causes of action
released herein and that he is the only person or entity empowered to release
said claims.

 
10.
Mr. Taggar warrants that he has not and agrees he will not file any charge or
complaints with any federal, provincial, state, or local government entity or
any regulatory or civil action concerning any issues relating to his employment
with the Company, the termination of that employment, or the Merger Agreement.

 
11.
No part of this Agreement or the decision of any party to resolve these matters
and enter into this Agreement shall be construed as an admission of wrongdoing
or liability.

 
12.
All dollar amounts in this Agreement are stated and payable in U.S. dollars.

 
13.
In the event that any provision of the Agreement or compliance by any of the
parties with any provision of this Agreement shall constitute a violation of any
law, then such provision, to the extent only that it is so in violation, shall
be deemed ineffective and unenforceable and shall be separable from the
remaining provisions of the Agreement, which provisions shall remain binding on
the parties.

 
14.
The terms and conditions of this Agreement shall be binding upon and inure to
the benefits of the parties hereto and their respective heirs, successors,
personal representatives, and assigns.

 
15.
The prevailing party will be entitled to costs and reasonable legal fees
incurred in any action to enforce or address an alleged violation of the
provisions of this Agreement.

 
16.
This Agreement shall be governed by the laws of the Province of British
Columbia, without reference to its choice of law rules.  The courts of British
Columbia sitting in the City of Vancouver will have exclusive jurisdiction over
this Agreement, including its enforcement and any dispute regarding its
interpretation and application, and the parties hereby irrevocably submit to the
jurisdiction of those courts for those purposes.

 
17.
This Agreement may be executed in one or more counterparts, all of which
together shall constitute one Agreement, and each of which separately shall
constitute an original document.

 
18.
The parties signing below hereby warrant and represent that (1) this Agreement
is being entered into freely, knowingly, and voluntarily; (2) this Agreement is
fair and equitable; (3) any and all conditions to the execution, validity, or
enforceability of this Agreement have been met; and (4) this Agreement is valid,
binding, and enforceable.

 
19.
Mr. Taggar further warrants that: (1) he has read this Agreement and finds that
it is written in a manner that he understands; (2) he understands that this
Agreement does not waive rights or claims that may arise after the date this
Agreement is executed; (3) he has been advised that he has the right to consult
with legal counsel prior to executing this Agreement and has had a reasonable
opportunity for independent advice; and (4) he has signed this Agreement as his
free and voluntary act.

 


 

 
3

--------------------------------------------------------------------------------

 



 


 
THE UNDERSIGNED HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND AND AGREE
TO IT.
 
 
/s/ Harjeet Taggar
August 27, 2009
Harjeet Taggar
Date
   
/s/ Chantal Iorio
August 27, 2009
Witnessed by: Chantal Iorio
Date
       
Live Current Media Inc.
             
/s/ Mark Melville
August 27, 2009
Mark Melville
Date
President & Chief Development Officer
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------
